Citation Nr: 0834410	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 2003.

This matter is on appeal from the Fargo, North Dakota, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the entire period of his claim, the veteran 
exhibited irreducible hemorrhoids that recurred frequently, 
requiring multiple procedures to repair.

2.  Persistent bleeding, secondary anemia or evidence of 
fissures has not been shown.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.114, Diagnostic Code (DC) 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Here, the veteran was granted service connection for 
hemorrhoids and assigned a noncompensable disability rating, 
effective October 24, 2004.  He disagreed, asserting that he 
is entitled to a compensable rating.  In order to warrant a 
higher rating, the evidence must show large or thrombotic 
internal or external hemorrhoids that are irreducible, with 
excessive tissue, and evidencing frequent recurrences (10% 
under DC 7336). 

After weighing the evidence, the Board concludes that, 
throughout the entire period of his claim, the evidence of 
record shows that the veteran's hemorrhoids have been 
manifested by frequent recurrences and appear substantially 
irreducible.  Even though his most recent examinations do not 
indicate as severe a condition as indicated in the past, it 
appears clear that his condition worsens periodically, 
requiring medical intervention.  Thus, a 10 percent rating is 
merited under DC 7336.  

In finding that a 10 percent disability rating is merited, 
the Board must then consider whether the veteran is entitled 
to a disability rating in excess of 10 percent.  In order to 
establish a disability in excess of 10 under DC 7336, there 
must be evidence of internal or external hemorrhoids, with 
persistent bleeding and with secondary anemia, or with 
fissures (20% under DC 7336).  

There is no indication of persistent bleeding, anemia or 
fissures after active duty service.   For example, in January 
2004, the veteran complained of "chronic recurrent bouts of 
rectal pain," despite having "several procedures for 
hemorrhoidectomy" in the past.  Three "moderately large" 
hemorrhoids were identified.  A January 2005 medical progress 
note indicates that he still had "very significant 
hemorrhoids" that required removal.  

The veteran underwent a VA examination in April 2005.  He 
reported that he had been hospitalized for blood loss due to 
hemorrhoids while in service, but that there had been no 
recent blood loss, despite a hemorrhoidectomy in December 
2004.  Physical examination revealed three prominent skin 
tags and a small external hemorrhoid, but observed no gross 
scarring and no active bleeding.  There is no mention of 
fissures during the examination.  

Anoscopic examination confirmed the small external hemorrhoid 
and there were no internal hemorrhoids.  There was no active 
bleeding or thrombosis and anal tone was adequate.  The 
clinical impression was small external hemorrhoid, 
status/post hemorrhoidectomy with fecal soiling.

On the whole, while the veteran has had recurrent and 
significant hemorrhoid issues, a rating in excess of 10 
percent under DC 7336 is not merited.  Although he had 
exhibited significant bleeding while on active duty, this 
condition appears to be substantially, although not 
completely, non-existent after service.  Additionally, the 
treatment records contain no indication of anemia and no 
examiner reported observing fissures.  Therefore, the 
evidence does not support a rating in excess of 10 percent.

At the VA examination, the veteran also reported "occasional 
soiling of his underclothing" approximately once every other 
week.  As such, the Board has also considered whether a 
higher rating is warranted under DC 7332 (impaired sphincter 
control) or DC 7334 (rectal prolapse), both of which 
anticipate a level of fecal leakage.  In order to warrant a 
higher rating under those diagnostic codes, the evidence must 
show either occasional involuntary bowel movements, 
necessitating the wearing of pad (30% under DC 7332), or a 
persistent or frequently recurring prolapse.  

Based on the evidence above, the evidence does not support a 
higher rating under these diagnostic codes.  Significantly, 
he reported an "occasional" soiling of his undergarments 
and loose bowel movements but involuntary bowel movements 
were not reported.  Moreover, a physical examination did not 
reveal a prolapsed rectum, therefore DC 7332 is not for 
application.

Next, the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1)(2007), but finds insufficient evidence that the 
veteran's service-connected hemorrhoids "presents such an 
exceptional and unusual disability picture" that has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendering 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of this 
disability.  

Although the Board notes the veteran's employer's April 2005 
statement that he had missed 20 to 30 percent of work time, 
there is no information to correlate time missed from work 
and his hemorrhoids specifically.  Furthermore there is no 
evidence of diminished employability beyond what is already 
contemplated by the diagnostic code.  Moreover, the evidence 
does not show that he been hospitalized for hemorrhoids since 
discharge.  Consequently, the Board finds that referral for 
an extraschedular evaluation for the veteran's service-
connected hemorrhoids under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms more nearly 
approximate the criteria for a disability rating of 10 
percent, but no higher.  The Board has considered the entire 
period of claim and finds that the assignment of different 
ratings for different periods of time during the claim period 
is not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) 
and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and VA 
outpatient treatment records and, in April 2005, he was 
afforded a VA examination to address this particular claim.  
Therefore, the Board is in possession of sufficient evidence 
to evaluate this claim.

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Throughout the entire period of the claim, a 10 percent 
rating, but no more, for hemorrhoids is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


